*463Order, Supreme Court, New York County (Michael Stallman, J.), entered September 3, 2003, which, in this employment discrimination action, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff failed to rebut sufficiently the evidence demonstrating that he was not qualified to become a New York City police officer because he was incapable of reasonably performing the essential functions of the job due to his medical condition. Defendants performed an individualized assessment, and based on their review of plaintiffs medical records, they properly disqualified him (cf. Matter of Miller v Ravitch, 60 NY2d 527 [1983]). The fact that plaintiff claims he served as a police officer with the United States Postal Service and performed adequately in that job does not create an issue of fact as to whether he can perform the functions of a New York City police officer (see McCarthy v Nassau County, 208 AD2d 810, 812 [1994]). Based on the foregoing, plaintiffs medical disqualification did not constitute unlawful discrimination in violation of the state Human Rights Law (Executive Law § 296 [1] [a]). Concur—Tom, J.P., Mazzarelli, Friedman, Gonzalez and Sweeny, JJ.